DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In respond to Applicant’s amendment filed 06/10/2021, claims 1-7 have been canceled.  

REASON FOR ALLOWANCE

3.	The following is an examiner's statement of reasons for allowance: 
The Examiner's basis for allowability of independent claim 8 is the same as those set-forth within the Remarks filed 06/10/2021 (page 6) – the reference fail to teach
In conjunction to a wavelength control method for a wavelength-tunable light source comprising: a wavelength-tunable laser including a first region and a second region each includes at least one of heaters; a controller configured to include a look-up table; a frequency locker configured to receive output light of the wavelength-tunable laser and to output an electric control signal having frequency period with respect to frequency of the output light; a thermal electric cooler on which the wavelength-tunable laser and the frequency locker are mounted; the method comprising: acquiring a target oscillation frequency; selecting a reference frequency closest to the target oscillation frequency from among a plurality of reference frequencies preliminarily stored in the look-up table; calculating Δf which is a difference between the target oscillation frequency and the reference frequency; calculating temperature TNEW of the thermal electric cooler such that a lock point of the output property of the frequency locker matches to the target oscillation frequency; setting and maintaining temperature of the thermal electric cooler to and at the temperature TNEW; calculating a first power Pknew as an initial value such that the oscillation frequency of the wavelength-tunable laser matches to the target frequency, where k is a natural number; and supplying each of the heaters with the first power P Pknew.
Claims 9-13 are also allowable as they directly depend on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					COMMUNICATION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828